


Exhibit 10(105)

 

[g10802kui001.jpg]

DEPARTMENT OF THE TREASURY

WASHINGTON, D.C. 20220

 

 

May 18, 2010

 

Jeffrey J. Hurd, Esq.

Senior Vice President —

Human Resources and Communications

American International Group, Inc.

70 Pine Street

New York, New York 10270

 

Re:          Supplemental Determination Regarding

2010 Compensation Payments and Structures for

Most Highly Compensated Employees

 

Dear Mr. Hurd:

 

This letter addresses requests submitted by you on behalf of American
International Group, Inc. (“AIG”), for approval by the Special Master for TARP
Executive Compensation (the “Special Master”) regarding (i) compensation
potentially payable to a “Top 25” executive, and (ii) the compensation structure
for a candidate for an executive officer position in the “Covered Employees
26–100” group. This letter also provides a clarification regarding compensation
structures approved for the “Covered Employees 26–100” group.

 

Under the Department of the Treasury’s Interim Final Rule on TARP Standards for
Compensation and Corporate Governance (the “Rule”), the Special Master must
approve the compensation structures and amounts payable to “Top 25” executives
of “exceptional assistance recipients” such as AIG. 31 C.F.R. § 30.16(a)(3)(i).
The Special Master must also approve the compensation structures—but not
individual amounts payable—to executive officers who are in an exceptional
assistance recipient’s “Covered Employees 26–100” group. Id. § 30.16(a)(3)(ii).

 

1. Top 25 Executive

 

Pursuant to the Rule, on March 23, 2010, the Special Master issued an initial
determination (the “Top 25 Determination”), which concluded that certain
compensation structures and amounts payable to AIG’s Top 25 executive officers
would not result in payments that are “inconsistent with the purposes of section
111 of EESA or TARP, or [are] otherwise contrary to the public interest.” Id. §
30.16(b)(1) (the “Public Interest Standard”). Subsequently, AIG submitted a
request to alter the compensation package of a Top 25 executive as a result of
the substantial expansion of the executive’s responsibilities after the issuance
of the Top 25 Determination. AIG proposed to raise the executive’s cash salary
by $300,000 and stock salary by $1,000,000 on an annualized basis, with the
raises effective on the date of the executive’s promotion. No additional changes
to the structural requirements or other amounts payable under

 

--------------------------------------------------------------------------------


 

the Top 25 Determination were proposed. In light of the substantial expansion of
the executive’s responsibilities and the corresponding increase to the current
and expected contribution of the executive to the value of AIG, see id.
§ 30.16(b)(1)(vi), the Special Master has determined that the proposed
alteration is consistent with the Public Interest Standard.

 

2. Executive Officer Candidate

 

Also pursuant to the Rule, on April 16, 2010, the Special Master issued an
additional initial determination (the “26–100 Determination”), which concluded
that certain compensation structures for AIG’s Covered Employees 26–100 group
are consistent with the Public Interest Standard. Subsequent to the issuance of
the 26–100 Determination, AIG informed the Office of the Special Master that it
had identified Henri Courpron as a potential candidate for an AIG executive
officer position, serving as the Chief Executive Officer of International Lease
Finance Corporation. On May 17, 2010, AIG submitted a proposed compensation
structure for Mr. Courpron to the Office of the Special Master—its
representatives having previously discussed the substance of the proposal with
the Special Master and staff members in the Office of the Special Master—and
requested a determination that the proposed structure is consistent with the
Public Interest Standard. Under the proposal, which generally conforms to the
requirements of the 26 – 100 Determination, Mr. Courpron will be eligible to
receive cash salary, stock salary, cash and stock incentives, and other benefits
(including eligibility under AIG’s Executive Severance Plan) on the same terms
and conditions as current executives of AIG in the Covered Employees 26-100
group. Accordingly, the Special Master has determined that AIG’s proposed 2010
compensation structure for Mr. Courpron is consistent with the Public Interest
Standard.

 

AIG’s submission for Mr. Courpron also proposed compensation structures for 2011
and 2012, and contemplates that Mr. Courpron may become a Top 25 executive for
2012. The proposed 2011 and 2012 compensation structures generally conform with
the compensation structures the Special Master has approved for executives in
the Covered Employees 26–100 group and Top 25 executives, respectively.
Accordingly, the Special Master has concluded in principle that the proposed
2011 and 2012 compensation structures and amounts potentially payable to
Mr. Courpron would be consistent with the Public Interest Standard.
Notwithstanding the foregoing, however, the Special Master’s final determination
under the Rule regarding compensation structures and payments for Mr. Courpron
in any year after 2010 will not be made prior to the Special Master’s regular
review of AIG’s compensation proposals for that year, and will based on the
totality of the facts and circumstances at that time.

 

3. Clarification Regarding Covered Employees 26–100 Performance Metrics

 

The Special Master’s 26–100 Determination includes the requirement that the
payment of incentive compensation must be conditioned upon the achievement of
objective performance criteria. For the avoidance of doubt, for the purposes of
the 26–100 Determination, an incentive compensation plan that includes the sale
of a subsidiary or assets of a subsidiary of AIG as a performance measure or
payment condition—among other objective performance measures or payment
conditions—will not be deemed to be inconsistent with the Public Interest
Standard merely because of the inclusion of such a measure or condition.

 

2

--------------------------------------------------------------------------------


 

The approvals in this letter apply only to the proposals in respect of the
executives addressed in sections 1 and 2. Such conclusions are limited to the
authority vested in the Special Master by Section 30.16(a)(3) of the Rule, and
shall not constitute, or be construed to constitute, the judgment of the Office
of the Special Master or the Department of the Treasury with respect to the
compliance of the proposed compensation structure or any other compensation
structure for the subject employee with any other provision of the Rule.
Moreover, the Special Master’s evaluations and conclusions have relied upon, and
are qualified in their entirety by, the accuracy of the materials submitted by
AIG to the Office of the Special Master, and the absence of any material
misstatement or omission in such materials.

 

 

 

Very truly yours,

 

 

 

/s/ Kenneth R. Feinberg

 

Kenneth R. Feinberg

 

Office of the Special Master

 

for TARP Executive Compensation

 

 

cc:

Robert H. Benmosche

 

 

Marc Trevino, Esq.

 

 

3

--------------------------------------------------------------------------------
